                                          Case 5:18-cv-07041-LHK Document 20 Filed 02/21/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL AGENCY OF NEWS LLC,                          Case No. 18-CV-07041-LHK
Northern District of California
 United States District Court




                                         et al.,
                                  13                                                          ORDER STAYING CASE
                                                        Plaintiffs,
                                  14
                                                  v.
                                  15
                                         FACEBOOK, INC.,
                                  16
                                                        Defendant.
                                  17

                                  18          Plaintiffs’ counsel has still not obtained a special license from the Office of Foreign Assets
                                  19   Control (“OFAC”) to represent Plaintiff in the instant case. This case cannot proceed without that
                                  20   special license. This Court stays the case until Plaintiffs’ counsel obtains the special license from
                                  21   OFAC and this Court lifts the stay. The Clerk shall administratively close the file. This is a purely
                                  22   internal administrative procedure that does not affect the rights of the parties.
                                  23          Despite the stay and administrative closure of the case file, Plaintiffs’ counsel shall file a
                                  24   notice that he has obtained a special license from OFAC within 48 hours of receipt of such license,
                                  25   and in any event, the parties file a joint status report by February 28, 2019.
                                  26          Moreover, the Defendant shall have until 45 days to respond to the complaint after
                                  27   Plaintiffs’ counsel files his notice that he has obtained a special license from OFAC. In addition,
                                  28                                                      1
                                       Case No. 18-CV-07041-LHK
                                       ORDER STAYING CASE
                                          Case 5:18-cv-07041-LHK Document 20 Filed 02/21/19 Page 2 of 2




                                   1   the Court extends Plaintiffs’ time to respond to Defendant’s motion to dismiss to 30 days, and

                                   2   Defendant’s time to file a reply in support of its motion to dismiss to 14 days.

                                   3          The initial case management conference will take place one month after the motion to

                                   4   dismiss hearing because the initial case management conference will be more productive after a

                                   5   ruling on the motion to dismiss.

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: February 21, 2019

                                   9                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     2
                                       Case No. 18-CV-07041-LHK
                                       ORDER STAYING CASE
